Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 1, 1988 (People v Rodriguez, 137 AD2d 565), affirming a judgment of the Supreme Court, Queens County, rendered May 2, 1986.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *503463 US 745). Mangano, P. J., Thompson, Sullivan and Krausman, JJ., concur.